Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered December 28, 2007, convicting him of burglary in the second degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was properly advised of the “precise post-release supervision term” he was fac*916ing during the plea proceeding (People v Sanchez, 55 AD3d 326, 327 [2008]; see People v Catu, 4 NY3d 242 [2005]). His challenges to the voluntariness of his plea of guilty are without merit. Fisher, J.P., Miller, Chambers and Austin, JJ., concur.